PER CURIAM.
We affirm in all respects, except we comment on two issues not raised by either party. Although we applaud the trial court’s efforts to expeditiously resolve cases, we discourage the practice of bifurcating the issues in dissolution of marriage cases and in entering hand written judgments on those issues. As this court stated in Weasel v. Weasel, 419 So.2d 698, 699 (Fla. 4th DCA 1982), “[a] trial court has the power to bifurcate. However, such procedure should be employed with caution and will be the exception rather than the rule.” See also Claughton v. Claughton, 393 So.2d 1061, 1062 (Fla.1980). In the instant case, the record reveals no justification for the trial court dissolving the marriage without simultaneously resolving the various disputed issues.
We also discourage the use of “fill-in-the-blank” final judgment forms upon which the trial court enters handwritten rulings on disputed issues of alimony, equitable distribution and child custody, support, and visitation, which are difficult to decipher and, thus, hinder appellate review.
AFFIRMED.
LETTS, HERSEY and GUNTHER, JJ, concur.